Citation Nr: 1748693	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left ankle disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for a neurological disability of the right upper extremity.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

6.  Entitlement to service connection for DDD of the thoracolumbar spine.

7.  Entitlement to a rating in excess of 20 percent for service-connected right ankle disability.

8.  Entitlement to a rating in excess of 20 percent for service-connected left lateral lower leg-sural neuritis with peroneal tendonitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim of entitlement to an increased rating for service-connected left ankle disability and granted an increased rating of 20 percent for service-connected left lateral lower leg-sural neuritis with peroneal tendonitis.  The July 2011 decision also declined to reopen the Veteran's claims of entitlement to service connection for a low back disability and bilateral carpal tunnel syndrome, and denied service connection for disabilities of the right and left knees.  The Veteran disagreed with the July 2011 rating decision and a statement of the case (SOC) was issued in November 2013, which reopened and denied the new and material evidence claims.  The Veteran perfected his appeal by filing a timely VA Form 9 in December 2013.

As will be discussed below, the Board is herein reopening the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  With respect to this matter, the Veteran has repeatedly asserted entitlement to service connection for neurological complaints of the bilateral upper extremities to include numbness and tingling.  Thus, pursuant to the Clemons, the Board finds that the issue of entitlement to service connection should be rephrased as entitlement to service connection for a neurological disability of the right and left upper extremities, to include carpal tunnel syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In addition, while the claims were pending, the RO granted service connection for DDD of the cervical spine.  See the rating decision dated November 2013.  In a June 2017 rating decision, the RO granted service connection for radiculopathy of the left upper extremity as secondary to the service-connected DDD of the cervical spine.  As will be discussed below, there is no indication of any symptoms attributed to carpal tunnel syndrome for which the Veteran would not be compensated pursuant to the grant of service connection for peripheral neuropathy, as both disabilities are organic diseases of the nervous system.  See VA Adjudication Procedures Manual, IV.ii.2.B.2.b. (March 2, 2017) (certain diseases constitute an organic disease of the nervous system include carpal tunnel syndrome and peripheral neuropathy); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another disability in the absence of medical evidence which does so).  As such, the Board finds that, after reopening, no issue remains in controversy with regard to the matter of entitlement to service connection for a neurological disability of the left upper extremity and it will not be discussed further.

In a July 2016 SOC, the RO denied higher ratings for sleep apnea, traumatic brain injury (TBI), migraine headaches, posttraumatic stress disorder (PTSD), DDD of the cervical spine, left shoulder disability, and asthma.  To the Board's knowledge, the Veteran did not perfect an appeal as to any of the issues addressed in the July 2016 SOC.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  Accordingly, said issues are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The issues of entitlement to service connection for a right knee disability and entitlement to increased ratings for service-connected left ankle disability and left lateral lower leg-sural neuritis with peroneal tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a low back disability and bilateral carpal tunnel syndrome.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence received since the final June 2003 rating decision includes statements of the Veteran, which relate to unestablished facts necessary to substantiate the matters of entitlement to service connection for a low back disability and bilateral carpal tunnel syndrome and, if presumed credible, raise a reasonable possibility of substantiating the claims. 

3.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed degenerative disc disease (DDD) of the thoracolumbar spine is caused by his service-connected left ankle disability.

4.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed internal derangement of the left knee is caused by his service-connected left ankle disability.

5.  The evidence is at least in equipoise as to whether the Veteran has diagnosed radiculopathy of the right upper extremity is caused by his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant reopening of the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for DDD of the thoracolumbar spine on a secondary basis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection internal derangement of the left knee on a secondary basis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for entitlement to service connection for radiculopathy of the right upper extremity on a secondary basis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Claims to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a June 2003 decision, the RO denied the Veteran's original claims of entitlement to service connection for a back disability and bilateral carpal tunnel syndrome.  The Veteran did not appeal, and as new and material evidence was not received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's June 2003 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claims of service connection for a low back disability and bilateral carpal tunnel syndrome.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in June 2003.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claims.

The additional evidence includes a January 2003 record which noted the Veteran's report of numbness in the palms and fingers of both hands after isoniazid (INH) treatment in 1983.  It was further indicated that, from 1988 to 1989, the Veteran developed increased numbness in the bilateral forearms.  See the VA treatment record dated January 2003.  In a separate January 2003 VA treatment record, the Veteran's treatment provider stated,

I suspect that the patient's discomforts are actually multifactorial, due in part to a peripheral neuropathy originally induced by the INH along with ulnar nerve damage in 1985 due to an injury to his ulnar nerve in his left upper extremity compounded by probable bilateral CTS and perhaps a left-sided chronic cervical radiculopathy affecting the left upper extremity.

In addition, an April 2003 VA examination report noted that the Veteran had a history of bilateral carpal tunnel syndrome, as well as low back pain.  The Veteran submitted statements concerning his chronic back symptoms following his military discharge and continuing to this day.  See, e.g., the Veteran's statements dated September 2002 and October 2002.  He has also submitted statements concerning the extent and etiology of the claimed neuropathy of the bilateral upper extremities.  Id.

For reasons discussed below, the Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claims and triggers VA's duty to provide medical opinions to determine if the Veteran's diagnosed lumbosacral spine disability and claimed bilateral carpal tunnel syndrome were incurred in or aggravated during service, as well as whether the Veteran's claimed low back disability is caused or aggravated by his service-connected left ankle disability.  38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claims of service connection for low back disability and bilateral carpal tunnel syndrome are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

III. Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

a. Low back and left knee disabilities

Here, the Veteran asserts that he developed disabilities of the low back and left knee, which are due to his military service.  See the Veteran's statement dated October 2002.  He has alternatively contended that he suffers from low back and left knee disabilities, which are due to his service-connected left ankle disability.  See the Veteran's claim dated August 2010.  The Board has reviewed the record and concludes that the evidence supports an award of service connection for the currently diagnosed low back and left knee disabilities.

Initially, the record shows that the Veteran is service-connected for left ankle os trigonum syndrome, status-post grade II inverse sprain.  See the rating decision dated June 2010.

As indicated above, he served on active duty from August 1983 to July 1987.  The Veteran's STRs, including his June 1987 discharge physical examination, do not document any complaints of low back and left knee symptoms.  However, the Veteran has contended that he developed chronic low back pain following an in-service fall injury or due to carrying heavy military-issue packs.  See the Veteran's claim dated September 2002.  In support of his contention of in-service injury, the Veteran submitted a December 2008 statement from Mr. I.G., who served with the Veteran.  Mr. I.G. reported training alongside the Veteran while wearing heavy backpacks weighing 50 to 65 pounds.  Mr. I.G. stated that, during war games exercises, the Veteran fell with his pack on and rolled into a cactus.  Mr. I.G. also reported that he was aware of the Veteran's continuing back pain five days after the injury.  See the statement of Mr. I.G. dated December 2008.

Magnetic resonance imaging (MRI) of the left knee performed in February 2009 revealed chondral fissure that the slightly lateral weight bearing surface of the medial femoral condyle; possible subtle posterior root medial meniscus tear; and suspect mild synovitis with subcentimeter foci of synovial ganglion cystic changes at and just superior to the medial gastrocnemius semimembranosus bursa.

The Veteran was afforded a VA examination in October 2009 at which time the examiner confirmed diagnoses of posterior medial tear of the left knee and lumbar strain.  With respect to the question of nexus, the examiner determined that the Veteran's left knee and lumbar spine disabilities are not due to his military service and/or his service-connected left ankle disability.

An MRI conducted in February 2010 revealed mild degenerative changes of the lumbosacral spine.

The Veteran was afforded another VA examination in June 2013, which noted internal derangement of the left knee with pain that has been worsening since an in-service trauma in 1984, more significantly over the past two to three years.  The examiner documented the Veteran's report that his knee pain has worsened because of his abnormal gait due to his left ankle issues.  The June 2013 VA examiner also confirmed a diagnosis of degenerative disc disease (DDD) of the thoracolumbar spine.  Notably, the June 2013 VA examiner reported that "[t]he Veteran's major issue is chronic left ankle pain, which is likely exacerbating his back issues."  The June 2013 VA examiner further opined that the Veteran's left ankle disability is "exacerbated by his abnormal gait with his left ankle issues."

Given the evidence in favor of service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

Overall, the Board finds that the record supports the award of service connection for the diagnosed low back and left knee disabilities.  It is undisputed that the Veteran is diagnosed with internal derangement of the left knee and DDD of the thoracolumbar spine, and has thus met the current disability requirement.  Moreover, given the positive nexus opinions from the June 2013 VA examiner, and the credible lay statements of the Veteran, the evidence is at least evenly balanced as to whether the current low back and left knee disabilities are caused by his service-connected left ankle disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for internal derangement of the left knee and DDD of the lumbosacral spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


b. Neurological disability of the right upper extremity

As in the Introduction, the Veteran asserts that he has a neurological disability of the right upper extremity.  For the reasons set forth below, the Board finds that service connection for radiculopathy of the right upper extremity is warranted, as secondary to the Veteran's service-connected cervical spine disability.

A nerve conduction study conducted in March 2003 yielded normal results.  A VA neurological examination conducted in September 2006 noted the Veteran's report of numbness in the bilateral arms and hands.  A diagnosis of probable carpal tunnel syndrome was indicated.

In a VA examination report dated June 2013, the examiner noted that the Veteran has radicular symptoms of the upper extremities due to cervical DDD.  In rendering the neurological examination, the examiner determined that the objective evidence did not document abnormal findings as to the right upper extremitiy.  However, the examiner nevertheless noted that the Veteran's paresthesias of the bilateral upper extremities impacted his ability to work in that he experienced difficulty using the computer.  The examiner further opined that the Veteran exhibits radiculopathies of both the upper and lower extremities due to his cervical and lumbar spinal conditions.

The Board finds the Veteran's statements concerning right upper extremity symptomatology to be competent, credible, and consistent with the evidence of record.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  As described above, the Veteran's June 2013 VA examiner noted that the Veteran exhibited radiculopathy with paresthesia in the right upper extremity.  Accordingly, the Board finds that the probative evidence of record demonstrates that the Veteran suffers from radiculopathy of the right upper extremity.

Given the evidence in favor of secondary service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  See Mariano, supra; 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current radiculopathy of the right upper extremity is caused by his service-connected DDD of the cervical spine.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a low back disability is granted.

New and material evidence having been received, the application to reopen the claim of service connection for bilateral carpal tunnel syndrome is granted.

Entitlement to service connection for DDD of the thoracolumbar spine is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for radiculopathy of the right upper extremity is granted.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that the issues remaining on appeal must be remanded for further development.

As to the claim of entitlement to service connection for a right knee disability, the June 2013 VA examiner stated that the Veteran did not have a diagnosed right knee disability.  However, a January 2011 VA MRI report showed a diagnosis of possible very subtle posterior horn medial meniscal tear near the posterior root, very mild patellofemoral compartment chondromalacia, and minimal nonspecific anterior knee subcutaneous soft tissue edema.  This finding was not addressed by the June 2013 VA examiner.  Moreover, there is no medical opinion of record addressing whether the Veteran's right knee disability, as noted in the January 2011 MRI report, is due to his military service and/or caused or aggravated by his service-connected disabilities.  As such, the Board finds that this matter must be remanded in order to afford the Veteran with a new VA examination and medical opinion as to the claimed right knee disability.

With respect to the claim of entitlement to an increased rating for the service-connected left ankle disability, the Veteran was last afforded a VA examination in June 2013.  Significantly, subsequent treatment records have documented the Veteran's increasing left ankle pain, instability, and swelling.  See, e.g., the VA treatment records dated July 2013, June 2014, and March 2017.  As the Veteran is also service-connected for left lateral lower leg-sural neuritis with peroneal tendonitis, the Board finds that this evidence suggestive of worsening symptomatology raises a question of whether the reported symptoms are due to the Veteran's service-connected left ankle disability or to his service-connected left lateral lower leg-sural neuritis with peroneal tendonitis.  The evidence of record is therefore unclear concerning the current severity of the Veteran's left ankle and left lateral lower leg-sural neuritis with peroneal tendonitis disabilities.  Thus, to ensure that the record reflects the extent of this disability, an examination with findings responsive to the pertinent rating criteria is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Upon receipt of all additional records, schedule an appropriate VA compensation examination reassessing the severity of the Veteran's service-connected left ankle disability and left lateral lower leg-sural neuritis with peroneal tendonitis.  The claims file must be made available to the examiner for review in connection with the examination.

The examiner should attempt to differentiate between the symptoms attributable to the left ankle disability and the left lateral lower extremity-sural neuritis with peroneal tendonitis, to the extent possible.

The examination should be performed in accordance with the current disability benefits questionnaires.

The examiner should discuss any occupational impairment caused by the service-connected left ankle disability and/or left lateral lower leg-sural neuritis.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Schedule the Veteran for a VA examination to determine the etiology of his claimed right knee disability.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should indicate all diagnoses of right knee disorders that the Veteran has had since approximately August 2010 when he filed his claim.  In rendering this finding, the examiner should address the January 2011 MRI report referenced above.

With respect to any diagnosed right knee disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed right knee disability was either (1) caused or (2) aggravated by the Veteran's service-connected disabilities.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4. Thereafter, readjudicate the claims remaining on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


